Filed:  March 25, 1999


IN THE SUPREME COURT OF THE STATE OF OREGON
BILL SIZEMORE,				

	Petitioner,				

	v. 						


HARDY MYERS, Attorney General,	

State of Oregon,				

	Respondent,			

	and					


JOHN CHASE, JAMES SAGER,	

OREGON EDUCATION			

ASSOCIATION/OREGON 		

ASSOCIATION OF CLASSIFIED	

EMPLOYEES, and OREGON		

AFL-CIO,					

	Intervenors.


(SC S46041)
	En Banc


	On petition to review ballot title.


	Argued and submitted March 16, 1999.


	Gregory W. Byrne, of Byrne & Associates, P.C., Portland,
argued the cause and filed the petition for petitioner.


	Philip Schradle, Assistant Attorney General, Salem, argued
the cause for respondent.  With him on the answering memorandum
were Hardy Myers, Attorney General, and Michael D. Reynolds,
Solicitor General.


	Margaret S. Olney, of Smith, Gamson, Diamond & Olney,
Portland, argued the cause and filed the memorandum for
intervenors.


	PER CURIAM


	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).


		PER CURIAM

		This is a ballot title review proceeding brought under
ORS 250.085(2).  Petitioner is an elector who timely submitted
written comments on the draft ballot title and who therefore is
entitled to seek review of the ballot title certified by the
Attorney General.  See id. (setting that standard).

		We have considered each of petitioner's arguments
concerning the ballot title certified by the Attorney General. 
We conclude that none of those arguments establishes that the
Attorney General's certified ballot title fails to comply with
the standards for such ballot titles set out in ORS 250.035(2)(a)
to (d).  Accordingly, we certify to the Secretary of State the
following ballot title:

AMENDS CONSTITUTION: PROHIBITS PAYROLL 
DEDUCTIONS FOR POLITICAL PURPOSES
WITHOUT SPECIFIC WRITTEN AUTHORIZATION
		RESULT OF "YES" VOTE: "Yes" vote prohibits payroll
deductions for political purposes without specific
annual written employee authorization.


	     RESULT OF "NO" VOTE: "No" vote retains current
laws governing authorization of payroll deductions for
political purposes.


	     SUMMARY:  Amends Constitution.  Under current law,
payroll deductions are permitted only if authorized in
writing by employee, authorized by collective
bargaining agreement or required by law; unions cannot
require political contributions.  Measure prohibits
using payroll deductions for political purposes without
specific annual written employee authorization. 
Applies to all employees.  Deductions are "used for
political purposes" if any portion is spent
directly/indirectly on: contributions to candidates or
political committees/parties; lobbying; independent
expenditures supporting/opposing candidates, ballot
measures or proposed initiatives.  Imposes civil
penalties for violations.


		Ballot title certified. 	This decision shall become
effective in accordance with ORAP 11.30(10).